DETAILED ACTION
	This action is in response to the amendment filed 2/1/2021. Currently, claims 1-4, 7-10, 14, 17, 24, 25, 28, 31, 35-37 and 41-47 are pending in the application. Claims 1-4, 17, 24, 25, 41 and 42 are withdrawn and not examined at this point. Claims 5, 6, 11-13, 15, 16, 18-23, 26, 27, 29, 30, 32-34 and 38-40 are cancelled by Applicant.  New claims 45-47 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 28 is sufficient to overcome the previous rejection of claims 7-10, 14, 28, 31, 35-37, 43 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 37 is sufficient to overcome the previous rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s amendment to claim 37 is sufficient to overcome the previous rejection of claim 37 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
Applicant’s arguments that Wilson et al. does not teach that the thermoplastic mask is perforation have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Foote (US 5,865,196). While Applicant argues 
Applicant's remaining arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Wilson et al. does not teach the thermoplastic mask being rigid, the examiner respectfully disagrees. Wilson et al. teaches in column 5, lines 14-16 that the thermoplastic mask (face shield 10) is rigid inasmuch as column 5, lines 14-16 of Wilson et al. teaches “the mask is also suitable for use in connection with emergency medical situations, carpentry and other activities where protection is desired.” Therefore, Wilson et al. teaches the face shield 10 being hard, or rigid, enough to provide protection.
In response to Applicant’s argument that providing the mask of Wilson et al. with at least one opening in an area of eye of the patient would defeat the purpose of Wilson et al., the examiner respectfully disagrees. As detailed below, Neese (US 3,602,913) teaches in Figures 1-3 and 5 and column 2, lines 1-6 an analogous device wherein the mask (molded one piece mask 10) includes at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21; the structure formed by protective budge or pouch 20 and upwardly extending protective lid part; see attached definition of “opening”) in an area of eyes of the patient (as shown in Figure 5). Neese teaches in column 2, lines 1-6 that the at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21) “will substantially prevent  spray from entering the opening when the spray is held above the level of the eyes in the usual way for application to the hair” and therefore, the at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21) of Neese is capable of providing the eye protection desired by Wilson et al. 

Claim Objections
Claims 28 and 45-47 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the thermoplastic mask” should be amended to recite ---the formable thermoplastic mask---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 28, 36, 37 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014) in view of Foote (US 5,865,196).
In regards to claim 28, Wilson et al. teaches in Figures 1-3, column 4, lines 31-39 and 47-49 and column 5, lines 1-13 a formable thermoplastic mask preform (face shield 10; taught in column 4, lines 47-49 to be “fabricated from a single, thin piece of thermoplastic material”) having a proximal surface (interior surface 20) configured to be positioned against the head of the patient (as shown in Figure 1) and a distal surface (exterior surface 22) opposite (as shown in Figure 1) of the proximal surface (interior surface 20); and a bite piece (bite plate or mouthpiece 14; see column 5, lines 10-14; column 2, lines 65-66 teaches “this mouthpiece is used to hold the shield in place on the face when the wearer bites down on it”) configured to push a portion of the formable thermoplastic mask preform (face shield 10) into a mouth of the patient (bite plate or mouthpiece 14 is capable of being pushed onto exterior surface 22 to push a portion of face shield 10 into the mouth of the patient; column 5, lines 1-13 teaches “the shield 10 is placed on, and pressed firmly against the wearer’s face…additional pressure may be placed on the shield…causing the mouthpiece 14 to move further into the wearer’s mouth;” column 4, lines 31-39 teaches “the mouthpiece 14 protrudes inwardly from the interior surface 20 and is received in the wearer’s mouth when the shield 10 is held against the wearer’s face”), the bite piece (bite plate or mouthpiece 14) having a mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) and an applicator end (distal half of bite plate or mouthpiece 14 positioned furthest from the user’s teeth in use), the mouth receiving end (proximal half to hold the shield [face shield 10] in place”) to the formable thermoplastic mask preform (face shield 10), the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) extends into (as shown in Figures 1-3) a concave region (cavity 14a; Figure 2 allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth), and the device is configured to immobilize the head of the patient when the patient bites down on the portion (the hardened thermoplastic face shield 10 is capable of restraining movement of the head of the patient when the patient bites down on the bite plate or mouthpiece 14 as taught in column 4, lines 34-39) of the formable thermoplastic mask preform (face shield 10) pushed into the mouth of the patient by the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14); and wherein the bite piece (bite plate or mouthpiece 14) is configured to remain in a fixed position (column 2, lines 65-66 teaches “this mouthpiece is used to hold the shield [face shield 10] in place;” column fix” the shield in a form-fitting position over the wearer’s face [the face including the user’s mouth]”) in relation to the formable thermoplastic mask preform (face shield 10) and the mouth of the patient when the formable thermoplastic mask preform (face shield 10) forms to the top front teeth and the bottom front teeth (column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth), thereby providing head immobilization (the hardened thermoplastic face shield 10 is capable of restraining movement of the head of the patient when the patient bites down on the bite plate or mouthpiece 14 as taught in column 4, lines 34-39).
Wilson et al. does not teach that the thermoplastic mask is perforated.
However, Foote teaches in Figures 1-3 and column 3, lines 44-45 and 53-56 an analogous device wherein the mask (face screening member 12 and opening 20; column 3, lines 44-45 teaches “face screening member 12 is of molded plastic construction and includes a mouth/nose area opening 20”) is perforated (column 3, lines 44-45 and 53-56 teaches that face screening member 12 includes an opening 20 that is perforated to permit the passage of air therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the thermoplastic mask of Wilson et al. to be perforated as taught by Foote, because this element is known to enable the user to breath filtered air while the mask is in place, as Foote teaches in column 1, lines 59-62.
In regards to claim 14, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 and column 4, lines 34-36 that the applicator end (distal half of bite plate or mouthpiece 14 positioned furthest from the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) is formed from a material that does not adhere to (Figure 2 teaches the bite plate or mouthpiece 14 (which includes the applicator end) being removed from the cavity 14a in face shield 10 after being used to form cavity 14a; since the bite plate or mouthpiece 14 is removable from face shield 10 as shown in Figure 2, one would understand that the bite plate or mouthpiece 14 is made from a material that does not adhere to the face shield 10) the formable thermoplastic mask preform (face shield 10) when the bite piece (bite plate or mouthpiece 14) contacts the formable thermoplastic mask preform (face shield 10).
In regards to claim 36, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 and column 4, lines 34-36 that the bite piece (bite plate or mouthpiece 14) further comprises a non-stick material layer (Figure 2 teaches the bite plate or mouthpiece 14 being removed from the cavity 14a in face shield 10 after being used to form cavity 14a; since the bite plate or mouthpiece 14 is removable 
In regards to claim 37, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 that the concave region (cavity 14a; Figure 2 shows cavity 14a being formed in face shield 10) of the formable thermoplastic mask preform (face shield 10) contains a non-perforated region (cavity 14a is shown in Figure 2 to be solid, without any apertures or openings) configured to be positionable such that the non-perforated region is configured to be pushable (bite plate or mouthpiece 14 is capable of being pushed onto exterior surface 22 to push a portion of face shield 10 into the mouth of the patient; column 5, lines 1-13 teaches “the shield 10 is placed on, and pressed firmly against the wearer’s face…additional pressure may be placed on the shield…causing the mouthpiece 14 to move further into the wearer’s mouth;” column 4, lines 31-39 teaches “the mouthpiece 14 protrudes inwardly from the interior surface 20 and is received in the wearer’s mouth when the shield 10 is held against the wearer’s face”) by the bite piece (bite plate or mouthpiece 14).
In regards to claims 43 and 44, Wilson et al. and Foote teach the apparatus of claim 28. The originally relied upon embodiment of Wilson et al. and Foote do not teach the mouth receiving end of the bite piece defining an air passage to allow the patient to breathe more easily through the mouth of the patient; the air passage being defined by air channels positioned to facilitate breathing through the mouth of the patient.
However, Wilson et al. teaches in Figure 4 and column 5, lines 20-22 an alternate embodiment wherein the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mouth receiving end of the originally relied upon embodiment of Wilson et al. as modified by Foote to provide the mouth receiving end of the bite piece defining an air passage to allow the patient to breathe more easily through the mouth of the patient; the air passage being defined by air channels positioned to facilitate breathing through the mouth of the patient as taught by the alternate embodiment of Wilson et al. because this element is known to allow the wearer to breathe through the mouth receiving end of the bite piece while wearing the formable thermoplastic mask preform, as Wilson et al. teaches in column 5, lines 20-22.
In regards to claim 45, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in column 5, lines 14-16 that the thermoplastic mask (face shield 10) is rigid (column 5, lines 14-16 teaches “the mask is also suitable for use in connection with emergency medical situations, carpentry and other activities where protection is desired;” therefore, Wilson et al. teaches the face shield 10 being hard, or rigid, enough to provide protection) and acts as a patient immobilizer (the hardened thermoplastic face shield 10 is capable of restraining movement of the head of the .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Westbrook et al. (US 2011/0240040).
In regards to claims 7-9, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece; wherein the mouth receiving end of the bite piece includes a projection and the applicator end of the bite piece includes a flange that extends over the projection when the mouth receiving end and the applicator end are not separated; and wherein the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece by sliding the applicator end transversely across the projection of the mouth receiving end of the bite piece.
However, Westbrook et al. teaches in Figures 1-4 an analogous device wherein the applicator end (base member 10, platform 20, multi-level block member 30) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50) is configured to be separable ([0028] teaches “bite-member 50 is separable from the base 10;” [0023] teaches the adjustable bite-member 50 being reversibly coupled to the base member 10) from the mouth receiving end (separable flange inasmuch as multi-level block member 30 is taught in Figures 3 and 4 to be formed as a protruding edge to facilitate attachment to bite-member 50; https://www.thefreedictionary.com/flange) that extends over (as shown in Figures 3 and 4, holes 34 of multi-level block member 30 receive pin 56 therein, resulting in the perimeter of holes 34 extending over pin 56; see also [0024]) the projection (pin 56) when the mouth receiving end (separable adjustable bite-member 50) and the applicator end (base member 10, platform 20, multi-level block member 30) are not separated (as shown in Figure 4); and wherein the applicator end (base member 10, platform 20, multi-level block member 30) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50) is configured to be separable ([0028] teaches “bite-member 50 is separable from the base 10;” [0023] teaches the adjustable bite-member 50 being reversibly coupled to the base member 10) from the mouth receiving end (separable adjustable bite-member 50) of the bite piece (base member 10, platform 20, multi-level block member 30, separable 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece; wherein the mouth receiving end of the bite piece includes a projection and the applicator end of the bite piece includes a flange that extends over the projection when the mouth receiving end and the applicator end are not separated; and wherein the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece by sliding the applicator end transversely across the projection of the mouth receiving end of the bite piece as taught by Westbrook et al. because this element is known to provide multi-level and anteroposterior adjustability of the mouth receiving end of the bite piece to more optimally configure the bite piece for different sizes of mouth cavities and bite profiles, as Westbrook et al. teaches in [0028] and [0034].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Phillips (US 6,634,884).
In regards to claim 10, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. does not teach that the bite piece further comprises a depth indicator on a surface of the bite piece.
However, Phillips teaches in Figure 1 and column 2, lines 19-23 an analogous device wherein the bite piece (bite block 10) further comprises a depth indicator (alternating peaks 12G and valleys 12H; can be considered depth indicators inasmuch as one can observe the position of the user’s teeth relative to peaks 12G and valleys 12H in order to determined how deep along the length of bite block 10 the teeth are positioned) on a surface (exterior surfaces of sides 12E, 12F) of the bite piece (bite block 10).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece further comprises a depth indicator on a surface of the bite piece as taught by Phillips because this element is known to provide a gripping surface for the teeth of the patient, as Phillips teaches in column 2, lines 19-23.

Claims 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Woodburn, III (US 2002/0108616).
In regards to claim 31, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 that the bite piece (bite plate or mouthpiece 14) is configured to adhere to, and remain in a fixed position (column 2, lines 65-66 teaches “this mouthpiece is used to hold the shield [face shield 10] in place;” column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face [the face including the user’s mouth]”) in relation to the formable thermoplastic mask preform (face shield 10) and the mouth of the patient when the formable thermoplastic mask preform cools (face shield 10) from an elevated temperature to room temperature (face shield 10 is taught in column 4, lines 47-49 to be “fabricated from a single, thin piece of thermoplastic material;” thermoplastic materials are moldable when heated and become rigid when cooled; when the thermoplastic face shield 10 is cooled in position on the user’s face, the mouthpiece 14 is capable of fixing to the shield 10 and the user’s face as discussed above) and forms to the top front teeth and the bottom front teeth (column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth), thereby providing head immobilization (the hardened thermoplastic face shield 10 is capable of restraining movement of the head 
Wilson et al. and Foote do not teach that the bite piece is configured to harden.
However, Woodburn, III teaches in [0031] and [0042] an analogous device wherein the bite piece (mouthpiece member 12) is configured to harden (mouthpiece member 12 is taught in [0031] to be “formed from a resinous material that softens when heated;” thermoplastic materials harden when cooled, as taught in [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece is configured to harden as taught by Woodburn, III because this element is known to enable the bite piece to be molded and customized to the user’s dentition is order to more securely fix the bite piece thereto, as Woodburn, III teaches in [0031] and [0042].
In regards to claim 35, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the bite piece further comprises a layer of low temperature thermoplastic.
However, Woodburn, III teaches in [0031] and [0042] an analogous device wherein the bite piece (mouthpiece member 12) further comprises a layer of low temperature thermoplastic (mouthpiece member 12 is taught in [0031] to be “formed from a resinous material that softens when heated”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece further comprises a layer of low temperature .

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Neese (US 3,602,913).
In regards to claims 46 and 47, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the thermoplastic mask includes at least one opening in an area of eyes of the patient.
However, Neese teaches in Figures 1-3 and 5 and column 2, lines 1-6 an analogous device wherein the mask (molded one piece mask 10) includes at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21; the structure formed by protective budge or pouch 20 and upwardly extending protective lid 21 is open at eye openings 12; note: an “opening” is defined to be an open part; see attached definition of “opening”) in an area of eyes of the patient (as shown in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the thermoplastic mask of Wilson et al. as modified by Foote such that the mask includes at least one opening in an area of eyes of the patient as taught by Neese because this element is known to be an alternate, less cumbersome and more comfortable configuration of the mask that will substantially prevent spray from entering the eyes when the spray is held above the 
As combined, the at least one opening (eye openings 12/protective budge or pouch 20/upwardly extending protective lid 21 of Neese) is constructed to be larger than perforations (Foote teaches in column 3, lines 44-45 and 53-56 teaches that face screening member 12 includes an opening 20 that is covered by air filter element 16, and the air filter element 16 being perforated to permit the passage of air therethrough) of the thermoplastic mask (face shield 10 of Wilson et al.), as evidenced by the Figures of Foote and Neese.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.